                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
                    Plaintiff,                             )
                                                           )
           v.                                              )   No. 15-03419-CV-S-BP
                                                           )
TIMOTHY O’LAUGHLIN,                                        )
                                                           )
                    Defendant.                             )

                                                       ORDER

           Before the Court is the Motion for Interlocutory/Partial Judgment filed by Defendant on

February 26, 2021. (Doc. 109.) Defendant is currently hospitalized at the Federal Medical Center

in Rochester, Minnesota, pursuant to a commitment under 18 U.S.C. § 4246 and is represented by

appointed counsel.1 This matter has been referred to the undersigned for processing and handling.

           First, Defendant requests “newly assigned replaced legal representation.” However, the

undersigned recently considered several similar requests by Defendant and found no deficiency in

his counsel’s performance, nor any basis for substitution of counsel. (Doc. 110.) There is no

reason to reconsider this decision at present. Thus, the request for newly assigned replaced legal

representation will be denied.

           Defendant also moves for dismissal of the civil commitment and compensation “as a matter

of default on all of the pleadings due to the neglect and/or failure to respond to civil action

litigation.” (Doc. 109 at 2.) However, Defendant is represented by an attorney, and the Court “is

not required ‘to entertain pro se motions filed by a represented party.’” United States v. Tollefson,

853 F.3d 481, 485 (8th Cir. 2017) (citing Abdullah v. United States, 240 F.3d 683, 686 (8th Cir.



1
    David R. Mercer, First Assistant Public Defender



                Case 6:15-cv-03419-BP Document 111 Filed 03/04/21 Page 1 of 2
2001)). Also, as Defendant was advised previously, the absence of a response by the Government

to his baseless motions does not entitle him to relief by default. (Doc. 110.) Defendant’s

commitment was affirmed on appeal by the Eighth Circuit Court of Appeals as factually supported,

United States v. O’Laughlin, 695 F. App’x 172 (8th Cir. 2017), and subsequent annual reports

concerning his mental condition have strongly recommended he remain committed. And lastly, in

any event, there are no other matters pending before the Court at this time.

        Based on the foregoing, the relief requested in the pro se Motion is DENIED without

prejudice. The Clerk’s Office is directed to send a copy of this Order to Defendant via regular

mail.

        IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: March 4, 2021




                                                 2

          Case 6:15-cv-03419-BP Document 111 Filed 03/04/21 Page 2 of 2
